Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/2/20 has been considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group III, claims 42-48, in the reply filed on 2/14/22 is acknowledged.  Claims 26-41 are withdrawn from consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 42-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites the limitation "said cells" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests “said cylindrical cells”.  See also claims 46 and 48.
Claim 43 recites the limitation "a cell" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 42 previously recites “cylindrical cells”.
Claim 44 recites the limitation "multiple ones of said plurality of cells" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 42 previously recites “cylindrical cells”.
Claim 45 recites the limitation "said housing" in lines 2-4.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests “said housing body”.
Claim 46 recites “are located above respective ones of said cells”, which is indefinite.  Claim 46 does not clearly claim the location of the thin walled regions.
Claim 47 recites the limitation "a cell of said plurality of cells" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 42 previously recites “cylindrical cells”.
Claim 48 recites the limitation "said intumescent lining" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 42-44, 47 and 48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehta et al., US 2010/0075213 A1.
Mehta teaches a means for inhibiting the propagation of thermal runaway within a plurality of batteries wherein the means is comprised of a layer of intumescent material covering the interior surfaces of the battery pack (abstract).  Figure 12 illustrates a battery pack having a housing with an internal cavity and a grid arrangement of cylindrical cells with the internal cavity.

    PNG
    media_image1.png
    606
    633
    media_image1.png
    Greyscale

The battery pack comprises a first housing member configured to hold a plurality of batteries having a first housing member inner surface and a first housing member outer surface; a second housing member (lid) configured to be coupled to the first housing member having a second housing member inner surface and a second housing member outer surface; a plurality of batteries; a plurality of battery interconnects coupled to the plurality of batteries; and a layer of intumescent material coating the first housing member inner surface, the second housing member inner surface; the plurality of batteries and the plurality of battery interconnects (intumescent material enwrapping cylindrical outer surfaces of the cylindrical cells). The battery pack may further comprise means for actively cooling the plurality of batteries (removing heat), for example a liquid coolant contained within a coolant line (coolant conduit), wherein the layer of intumescent material coats the portion of the active cooling means contained within the battery pack (coolant line extends through the intumescent material and is in thermal contact with the grid arrangement of cylindrical cells). The intumescent material may be comprised of a graphite-based intumescent material, a thermoplastic elastomer, a 
Thus the claims are anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 45 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al., US 2010/0075213 A1.
See teachings of Mehta above regarding at least claim 42.  Mehta does not explicitly teach the second housing member (lid) has a plurality of thin-walled regions configured to break in response to increased pressure thereby venting the housing.
However, Mehta teaches to combat the effects of thermal runaway, a conventional cell will typically include a venting element within the cap assembly. The purpose of the venting element is to release, in a somewhat controlled fashion, the gas generated during the thermal runaway event, thereby preventing the internal gas pressure of the cell from exceeding its predetermined operating range [0027].  Therefore the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because Mehta teaches and suggests providing a venting element within a lid of the battery pack to release pressure and combat the effects of thermal runaway within the battery pack is conventional.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY M DOVE/           Primary Examiner, Art Unit 1727